DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite a negative limitation “no direct switchable connection to the first DC bus”. However, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they explicitly excluded in the claims. See 2173.05(j) In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196. 
Any claim containing a negative limitation which does not have basis in the original disclosure are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. See MPEP 2173. 05 (i). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claim recites “a first and/or second UPS switchboard and a first and/or second uninterruptible power supply connectable between the first respectively second AC bus and the first respectively second UPS switchboard.”
However UPS is known to be compatible with DC source or interpreted as a DC source and it’s unclear how the UPS can be coupled to an AC bus.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rzadki (US 2004/0069251) in view of Tardy (US 8,975,784)

Re Claims 1 and 8; Rzadki discloses an arrangement for power distribution on a vessel, comprising: a first DC bus operating at a first medium voltage (2 on the left);  
at least one second DC bus operating at a second medium voltage (2 on the right) and having no direct connection with the first DC bus (both the Dc bus are coupled together through an extra bus);
  a first AC bus operating at a low voltage (4 on the left);  
a first inverter (12 on the left) coupled between the first DC bus and the first AC bus for allowing power flow from the first DC bus to the first AC bus in a first operation mode; 
 a second AC bus (4 on the right) operating at the low voltage; a second inverter (12 on the right) coupled between the second DC bus and the second AC bus for allowing power flow from the second DC bus to the second AC bus in the first operation mode;  

wherein the arrangement is adapted, in a second operation mode to connect the first AC bus and the second AC bus via the low voltage connection system and to control the first inverter and the second inverter, in order to supply power from the second DC bus via the second inverter to the second AC bus, from the second AC bus to the first AC bus and from the first AC bus via the first inverter to the first DC bus or vice versa. (Fig. 1 closing the switches inside 14 to connect the AC bus to the DC bus).
	Rzadki does not disclose no direct switchable connection to the first DC bus.
However Tardy discloses a first DC bus (21a) operating at a first medium voltage; 
at least one second DC bus (21b) operating at a second medium voltage and having no direct connection with the first DC bus and no direct switchable connection to the first DC bus; (Sole Figure teaches the DC bus 21a is separated from 21b without a switch.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of invention to have a first DC bus operating at a first medium voltage; at least one second DC bus operating at a second medium voltage and having no direct connection with the first DC bus and no direct switchable connection to the first DC bus motivated by the desire to prevent accidental overload to the load when the switches are accidentally actuated in the closed position. 
 
Re Claim 2; Rzadki wherein the second operation mode is adopted when a power failure occurs in the first DC bus. (Par. 0025 and 0027, discloses that any one of the DC power buses are 
 
Re Claim 3; Rzadki further comprising a first transformer (16 on the left) coupled between the first inverter (12) and the first AC bus (4) for transforming the first medium voltage to the low voltage;  
a second transformer (16 on the right) coupled between the second inverter (12) and the second AC bus for transforming the second medium voltage to the low voltage.  (Fig. 1)
 
Re Claim 4; Rzadki further comprising at least one first and/or a second AC consumer (13); a first and/or second consumer inverter (11) coupled to the first respectively second AC consumer and connectable to the first respectively second DC bus for providing power to the first respectively second AC consumer. (Fig. 1)
 
Re Claim 5; Rzadki discloses comprising: a first fuel cell (8);  a first fuel cell inverter (15) coupled to the first fuel cell and being connectable to the first respectively second AC bus, wherein, in a third operation mode, the first fuel cell is connected to the first consumer inverter in order to supply power from the first fuel cell to the first respectively second AC consumer. (Fig. 1)
Rzadki does not disclose a first and second battery coupled to inverter. 
However replacing battery with fuel cells was known and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have fuel cells with battery motivated by the desire to clean power

Re Claim 6; Rzadki discloses wherein, in a fourth operation mode, the first and/or second battery is connected via the first respectively second battery inverter, the first respectively second AC bus, the first respectively second transformer and the first respectively second inverter to the first respectively second DC bus, in order to allow power flow there between. (Fig. 1).

Re Claim 10; Rzadki disclosure has been discussed above. 
Rzadki does not disclose second emergency switchboard connected to the low voltage emergency switchboard via a transformer; wherein one or more consumers are connectable to the very low voltage emergency switchboard. 
However, it was known to couple a transformer to a bus when the voltage needs to be stepped down or up and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled a transformer to low voltage bus in order to reduce the voltage to the load requirement. 

Re Claim 7; Rzadki further comprising: a first (4) and/or second secondary AC bus (14) operating at a very low voltage; a first and/or second secondary transformer (16) connectable between the first respectively second AC bus and the first respectively second secondary AC bus. (Fig. 1)

Re Claim 9; Rzadki discloses further comprising: a low voltage emergency switchboard (5) connectable to the first AC bus; an emergency generator (8) connectable with the emergency 
 
Re Claim 11; Rzadki discloses further comprising: a controller adapted to control breakers, inverters and/or generators, in dependence of power requirements of the consumers and failure state. (Par. 0025, the controller is not shown)
 
Re Claim 12; Rzadki discloses wherein plural low voltage AC consumers are connectable to the first AC bus or the second AC bus. (Par. 0025 the loads can be connected to AC networks 4 and 5, these loads being, for example, AC loads such as heating systems, cooling systems and lighting systems)
 
Re Claim 13; Rzadki discloses wherein first medium voltage is different from the second medium voltage. (the medium voltages are all on its dedicated bus, thus different. )
 
Re Claim 14; Rzadki discloses A method for power distribution on a vessel, comprising: operating a first DC bus (2 on the left) at a first medium voltage; (Fig. 1, closing and opening the switches inside or coupled to the bus 2 is considered as operating the first DC bus)
operating at least one second DC bus having no direct connection with the first DC bus at a second medium voltage; (Fig. 1, closing and opening the switches inside or coupled to the bus 2 is considered as operating the first DC bus)

 allowing power flow from the first DC bus to the first AC bus in a first operation mode by using a first inverter (12 on the left) coupled between the first DC bus and the first AC bus; (Fig. 1 closing the switches inside or coupled to the bus 2 would allow power to flow through the inventers)
operating a second AC bus at the low voltage; allowing power flow from the second DC bus to the second AC bus in the first operation mode by using a second inverter coupled between the second DC bus and the second AC bus; (Fig. 1 closing the switches inside or coupled to the bus 2 would allow power to flow through the inventers)
 selectively connecting or disconnecting the first AC bus and the second AC bus by using a low voltage connection system; (Fig. 1 closing or opening the switches inside or coupled to the bus 4)
wherein in a second operation mode the first AC bus and the second AC bus are connected via the low voltage connection system and control the first inverter and the second inverter, in order to supply power from the second DC bus via the second inverter to the second AC bus, from the second AC bus to the first AC bus and from the first AC bus via the first inverter to the first DC bus or vice versa. (Fig. 1)
	Rzadki does not disclose no direct switchable connection to the first DC bus.
However Tardy discloses a first DC bus (21a) operating at a first medium voltage; 
at least one second DC bus (21b) operating at a second medium voltage and having no direct connection with the first DC bus and no direct switchable connection to the first DC bus; (Sole Figure teaches the DC bus 21a is separated from 21b without a switch.).
a first DC bus operating at a first medium voltage; at least one second DC bus operating at a second medium voltage and having no direct connection with the first DC bus and no direct switchable connection to the first DC bus motivated by the desire to prevent accidental overload to the load when the switches are accidentally actuated in the closed position. 
 
Re Claim 16; Rzadki discloses wherein the one or more consumers, including pumps, are connectable to the low voltage emergency switchboard. (Par. 25; heating systems, cooling systems includes on vessels includes heat pumps)

Re Claims 18-20; Rzadki disclosure has been discuss above. 
Rzadki does not disclose wherein the first medium voltage and the second medium voltage is between 1 kV and 10 kV, wherein the low voltage is between 500 V and 1 kV and wherein the very low voltage is between 300 V and 200 V.
However It would have been obvious to one having ordinary skill in the art at the time the invention was made to the first medium voltage and the second medium voltage is between 1 kV and 10 kV, the low voltage is between 500 V and 1 kV and the very low voltage is between 300 V and 200 V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rzadki in view of Tardy and further in view of Boe (US 2011/0254368)

Re Claim 15; Rzadki discloses wherein the at least one first and/or a second AC consumer as discussed above. 
Rzadki does not disclose the consumers comprises a thruster. 
However, Boe discloses consumers comprising thrusters (Par. 0036).
Therefore, it would have been obvious to one of the ordinary skill in the art at the file of the invention to have coupled power to the thrusters in order to move the vessel.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rzadki in view of Tardy and further in view of Piyabongkarn et al (US 2014/0097683)

Re Claim 17; Rzadki discloses controllers, circuit breakers inverters generators etc. as shown in Fig. 1 and para. 0025
Rzadki does not disclose wherein the controller is adapted, using frequency droop control, to control breakers, inverters and/or generators, including generator speed, in dependence of power requirements of the consumers and failure state. 
However, Piyabongkarn discloses a typical approach for generator dispatching is to add or turn off a generator based on frequency droop characteristics of plural generators as a function of the grid load level in order to maintain system power reliability. (Par. 0006)
. 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 10/03/2021 with respect to the rejection(s) of claim(s) 1-20 under35.U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tardy.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL KESSIE/
02/18/2022
Primary Examiner, Art Unit 2836